Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 6/24/2021 has been received and claims 1-4, 6-8, 14, 22, 24, 29-34, 36, and 39 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for the limitations “when only a first component is in the chamber” and “when only a second component different from the first component is in the chamber” within the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 39, it is not clear what parent claim this claim depends from as “claim 26” is now a cancelled claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-7, 14, 22, 24, 29-34, 36 and 39 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martz (20170043043).

a chamber (i.e. within 100); 
an ultraviolet (UV) light source (200 – 201, 204) configured to emit UV light within the chamber (100); 
a control unit (300) configured to selectively activate the UV light source (201, 204) for a predefined period of time (see entire document, particularly p. 2 [0013]-[0014], p. 6 [0057] – lines 7-16, particularly lines 14-16 and [0060] – lines 3-5); 
a base (i.e. enclosure - see entire document, particularly p. 2 [0016] – line 9); 
a drawer slidably mounted to the base and moveable relative to the base between an open position and a closed position, wherein the base and drawer provide boundaries of the chamber when the drawer is in the closed position (see entire document, particularly p. 2 [0016] – lines 9-16, particularly line 10); 
an on/off button (305) electrically coupled to the control unit (300) (see entire document, particularly Figure 1, p. 3 [0036] – lines 1-2), wherein the on/off button (305) is the only user interface button on the device (i.e. in the case when there is one user interface input - see entire document, particularly p. 3 [0036] – lines 2-4), 
wherein, in response to a signal indicative of a user pressing the on/off button (305), the control unit (300) is configured to determine (via 302) whether the drawer is in the closed position and, if the control unit (300) determines that the drawer is in the closed position (see entire document, particularly p. 4 [0040] – last 10 lines), the control unit (300) is configured to 
wherein the predefined period of time is set in a factory setting (i.e. “presets” when only one preset is present) and the device (1) is configured such that a user is not allowed to change the predefined period of time and such that the control unit (300) is configured to activate the UV light source (200 – 201, 204) for the predefined period of time each and every time the UV light source (200 – 201, 204) is activated during the lifetime of the device (1) (see entire document, particularly p. 5 [0048] – last 3 lines), such that when only a first component is in the chamber (i.e. within 100), the control unit (300) is configured to activate the UV light source (200 – 201, 204) for the predefined period of time to disinfect the first component (i.e. one of 500), and, when only a second component (i.e. one of 500) different from the first component (i.e. one of 500 during a different/subsequent sanitization cycle) is in the chamber (i.e. within 100), the control unit (300) is configured to activate the UV light source (200 – 201, 204) UV light source (200 – 201, 204) for the predefined period of time to disinfect the second component (see entire document, particularly p. 2 [0013]-[0014], p. 6 [0057] – lines 7-16, particularly lines 14-16 and [0060] – lines 3-5).
As to Claim 2, Martz (‘043) discloses that the UV light source (200) emits UV-C light (see entire document, particularly p. 3 [0034], p. 4 [0042]).
As to Claim 3, Martz (‘043) discloses that the UV light source (200) emits UV light at a wavelength of 254 nanometers (nm) (see entire document, particularly p. 5 [0047]).
	As to Claim 4, while Martz (‘043) discloses that the UV light source (200 -201, 204) is a UV-C lamp in the form of a low pressure mercury vapor lamp (see entire document, particularly p. 5 [0047] - bottom 10 lines), Martz (‘043) does not appear to specifically teach that the low 
As to Claim 6, Martz (‘043) discloses that the control unit (300) is configured such that the UV light source (200 – 201, 204) is only activated when the drawer is in the closed position (via 302 – see entire document, particularly p. 2 [0013]-[0014], p. 4 [0040] – last 10 lines).
	As to Claim 7, Martz (‘043) discloses that the drawer is lined with a reflective material (see entire document, particularly p.  [0049] – lines 5-13).
	As to Claim 14, Martz (‘043) discloses that the predefined period of time is about 5 minutes (see entire document, particularly p. 1 [0009] – particularly line 5).
As to Claim 22, Martz (‘043) discloses that the device (1) does not include a heater (see Figure 1).
	As to Claim 24, Martz (‘043) discloses that the device (1) is configured to disinfect the components (500) solely by activating the UV light source (200 – 201, 204) (see Figure 1).
	As to Claim 29, Martz (‘043) discloses that the control unit (300) is configured to interpret a signal from the on/off button (305) (see entire document, particularly Figure 1, p. 3 [0036] – lines 1-2) and, in response, selectively activate or deactivate the UV light source (see entire document, particularly Figure 1, p. 3 [0036]).
	As to Claim 30, Martz (‘043) discloses that the device (1) further comprises at least one status indicator light (304), wherein the control unit (300) is capable of illuminating the at least one status indicator light (304) a first color when the UV light source (200 – 201, 204) is 
As to Claim 31, Martz (‘043) discloses that the device (1) is configured to run a disinfection cycle without requiring a user to set any operating parameters of the disinfection cycle (see entire document, particularly p. 5 [0048] – last 3 lines).
	As to Claim 32, Martz (‘043) discloses that the device (1) does not include a blower (see entire document, particularly Figure 1).
	As to Claim 33, Martz (‘043) discloses that the device is further comprised of a magnetic switch (302) (see entire document, particularly p. 3 [0038] – line 13), wherein the control unit (300) is configured to determine whether the drawer is in the closed position based on a signal from the magnetic switch (302) (see entire document, particularly Figure 1, p. 2 [0013]-[0014], p. 3 [0038] – last 5 lines), 
As to Claim 34, Martz (‘043) discloses that the control unit (300) is configured to deactivate the UV light source (200 – 201, 204) before the predefined period of time lapses if a user opens the drawer during the predefined period of time, as indicated by the signal from the magnetic switch (302) (see entire document, particularly Figure 1, p. 2 [0013]-[0014] – lines 7-9, p. 3 [0038] – lines 2-5, p. 6 [0058] – lines 4-11).
As to Claim 36, Martz (‘043) discloses that when the drawer is in the closed position, the chamber (i.e. within 100) is sized to hold an object capable of being a mask configured for use with a CPAP system (see entire document, particularly Figures 5, 9, and 12-13).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martz (20170043043) as applied to claim 7 above, and further in view of Liao (10076582).
Martz (‘043) is relied upon for disclosure described in the rejection of claim 7 under 35 U.S.C. 102(a)(2).
While Martz (‘043) does not appear to specifically teach that the reflective material is aluminum, it was known in the art before the effective filing date of the claimed invention to provide aluminum as UV reflective material in a device for disinfection. Liao (‘582) discloses a device (100; 200) for disinfecting components (170; 290) capable of being parts of a continuous positive airway pressure (CPAP) system, comprising: 
a chamber (160; 220); 
an ultraviolet (UV) light source (190; 230) configured to emit UV light (215) within the chamber (160; 220); 
a control unit (250) configured to selectively activate the UV light source (230) for a predefined period of time (see Col. 5 lines 60-65, Col. 6 lines 1-6); 
a base (120); 
a drawer (130) slidably mounted to the base (120) and moveable relative to the base (120) between an open position and a closed position (see Col. 3 lines 16-19), wherein the base (120) and drawer (130) provide boundaries of the chamber when the drawer is in the closed position (see Figures 1A-1B); 
an on/off button (225) electrically coupled to the control unit (250) (see Figure 2), wherein the on/off button (225) is the only user interface button on the device (100; 200) (see Figure 2, Col. 5 lines 47-56), 

wherein, in response to a signal indicative of a user pressing the on/off button (225), the control unit (250) is configured to determine whether the drawer (130) is in the closed position and, if the control unit (250) determines that the drawer (130) is in the closed position, the control unit (250) is configured to activate the UV light source (190; 230) for the predefined period of time (see Col. 5 lines 51-56 and 60-65, Col. 6 lines 1-6), and 
wherein the predefined period of time is set in a factory setting (i.e via routine stored in memory 260 – see Col. 5 lines 57-65) and the device (100; 200) is configured such that a user is not allowed to change the predefined period of time and such that the control unit (250) is configured to activate the UV light source (190; 230) for the predefined period of time each and every time the UV light source (190; 230) is activated during the lifetime of the device (100; 200) (see Figure 2),
wherein the chamber (160 formed via 140, 150; 220) is lined with a reflective material in the form of aluminum (see Col. 3 lines 53-55, Col. 5 lines 35-38),
in order to reflect UV light emitted from the UV light source back onto the components (see reflections of 215 - see Figure 2).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide aluminum as the reflective material in the device of 
Thus, Claim 8 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Martz (‘043) and Liao (‘582).

In the event that Martz is deemed to inadequately disclose the on/off button as the only user interface button on the device, the following rejection will apply.
Claims 1-4, 6-8, 14, 22, 24, 29-34, 36 and 39 is/are rejected under 35 U.S.C. 103 as obvious over Martz (20170043043) in view of Liao (10076582).
As to Claims 1, 8 and 39, Martz (‘043) discloses a device (1) for disinfecting components (500) capable of being parts of a continuous positive airway pressure (CPAP) system, comprising: 
a chamber (i.e. within 100); 
an ultraviolet (UV) light source (200 – 201, 204) configured to emit UV light within the chamber (100); 
a control unit (300) configured to selectively activate the UV light source (201, 204) for a predefined period of time (see entire document, particularly p. 2 [0013]-[0014], p. 6 [0057] – lines 7-16, particularly lines 14-16 and [0060] – lines 3-5); 
a base (i.e. enclosure - see entire document, particularly p. 2 [0016] – line 9); 
a drawer slidably mounted to the base and moveable relative to the base between an open position and a closed position, wherein the base and drawer provide boundaries of the chamber when the drawer is in the closed position (see entire document, particularly p. 2 [0016] – lines 9-16, particularly line 10); 

wherein, in response to a signal indicative of a user pressing the on/off button (305), the control unit (300) is configured to determine (via 302) whether the drawer is in the closed position and, if the control unit (300) determines that the drawer is in the closed position (see entire document, particularly p. 4 [0040] – last 10 lines), the control unit (300) is configured to activate the UV light source (200 – 201, 204) for the predefined period of time (via 205 - see entire document, particularly p. 3 [0036], p. 5 [0048] – last 3 lines), and 
wherein the predefined period of time is set in a factory setting (i.e. “presets” when only one preset is present) and the device (1) is configured such that a user is not allowed to change the predefined period of time and such that the control unit (300) is configured to activate the UV light source (200 – 201, 204) for the predefined period of time each and every time the UV light source (200 – 201, 204) is activated during the lifetime of the device (1) (see entire document, particularly p. 5 [0048] – last 3 lines), such that when only a first component is in the chamber (i.e. within 100), the control unit (300) is configured to activate the UV light source (200 – 201, 204) for the predefined period of time to disinfect the first component (i.e. one of 500), and, when only a second component (i.e. one of 500) different from the first component (i.e. one of 500 during a different/subsequent sanitization cycle) is in the chamber (i.e. within 100), the control unit (300) is configured to activate the UV light source (200 – 201, 204) UV light source (200 – 201, 204) for the predefined period of time to disinfect the second component 
While Martz (‘043) does not appear to specifically teach that only one input device/button is present or that the reflective material is aluminum, it was known in the art before the effective filing date of the claimed invention to provide only one input device such as a button and aluminum as UV reflective material in a device for disinfection. Liao (‘582) discloses a device (100; 200; 400) for disinfecting components (170; 290) capable of being parts of a continuous positive airway pressure (CPAP) system (see Figures 1A-4), comprising: 
a chamber (160; 220; 300, 310, 320; 440); 
an ultraviolet (UV) light source (190; 230; 410, 430) configured to emit UV light (215) within the chamber (160; 220; 300, 310, 320; 440); 
a control unit (250) configured to selectively activate the UV light source (230) for a predefined period of time (see entire document, particularly Col. 5 lines 60-65, Col. 6 lines 1-6); 
a base (120); 
a drawer (130) slidably mounted to the base (120) and moveable relative to the base (120) between an open position and a closed position (see entire document, particularly Col. 3 lines 16-19), wherein the base (120) and drawer (130) provide boundaries of the chamber when the drawer is in the closed position (see Figures 1A-1B); 
an on/off button (225) electrically coupled to the control unit (250) (see Figure 2), wherein the on/off button (225) is the only user interface button on the device (100; 200; 400) (see entire document, particularly Figures 1A-4 – particularly Figure 2, Col. 5 lines 47-56), 
at least one status indicator light (280), wherein the control unit (225) is configured to illuminate the at least one status indicator light (280) a first color when the UV light source (190; 
wherein, in response to a signal indicative of a user pressing the on/off button (225), the control unit (250) is configured to determine whether the drawer (130) is in the closed position and, if the control unit (250) determines that the drawer (130) is in the closed position, the control unit (250) is configured to activate the UV light source (190; 230; 410, 430) for the predefined period of time (see entire document, particularly Col. 5 lines 51-56 and 60-65, Col. 6 lines 1-6), and 
wherein the predefined period of time is set in a factory setting (i.e via routine stored in memory 260 – see Col. 5 lines 57-65) and the device (100; 200; 400) is configured such that a user is not allowed to change the predefined period of time (see Figure 2 no user controlled component such as 225 interacts with memory 260 to enable a change) and such that the control unit (250) is configured to activate the UV light source (190; 230; 410, 430) for the predefined period of time each and every time the UV light source (190; 230; 410, 430) is activated during the lifetime of the device (100; 200; 400) (see Figure 2),
wherein the chamber (160 formed via 140, 150; 220) is lined with a reflective material in the form of aluminum (see entire document, particularly Col. 3 lines 53-55, Col. 5 lines 35-38),
in order to allow a user to manually start a disinfection cycle (see entire document, particularly Col. 5 lines 47-49) and to reflect UV light emitted from the UV light source back onto the components (see reflections of 215 - see Figure 2).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide only one input device in the form of a button as a known alternate configuration in order to allow a user to manually begin a disinfection cycle and 

As to Claim 2, Martz (‘043) discloses that the UV light source (200) emits UV-C light (see entire document, particularly p. 3 [0034], p. 4 [0042]).
As to Claim 3, Martz (‘043) discloses that the UV light source (200) emits UV light at a wavelength of 254 nanometers (nm) (see entire document, particularly p. 5 [0047]).
	As to Claim 4, while Martz (‘043) discloses that the UV light source (200 -201, 204) is a UV-C lamp in the form of a low pressure mercury vapor lamp (see entire document, particularly p. 5 [0047] - bottom 10 lines), Martz (‘043) does not appear to specifically teach that the low pressure mercury vapor lamp is a 13 Watt lamp. However, it would have been well known and within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention that a low pressure mercury vapor lamp is available in the form of a 13 Watt lamp and to provide such as a 13 Watt mercury vapor lamp as the UV light source in Martz. Only the expected results would be attained. 
As to Claim 6, Martz (‘043) discloses that the control unit (300) is configured such that the UV light source (200 – 201, 204) is only activated when the drawer is in the closed position (via 302 – see entire document, particularly p. 2 [0013]-[0014], p. 4 [0040] – last 10 lines).
	As to Claim 7, Martz (‘043) discloses that the drawer is lined with a reflective material (see entire document, particularly p.  [0049] – lines 5-13).

As to Claim 22, Martz (‘043) discloses that the device (1) does not include a heater (see Figure 1).
	As to Claim 24, Martz (‘043) discloses that the device (1) is configured to disinfect the components (500) solely by activating the UV light source (200 – 201, 204) (see Figure 1).
	As to Claim 29, Martz (‘043) discloses that the control unit (300) is configured to interpret a signal from the on/off button (305) (see entire document, particularly Figure 1, p. 3 [0036] – lines 1-2) and, in response, selectively activate or deactivate the UV light source (see entire document, particularly Figure 1, p. 3 [0036]).
	As to Claim 30, Martz (‘043) discloses that the device (1) further comprises at least one status indicator light (304), wherein the control unit (300) is capable of illuminating the at least one status indicator light (304) a first color when the UV light source (200 – 201, 204) is activated and to illuminate the at least one status indicator light a second color different than the first color when the UV light source (200 – 201, 204) is deactivated (see entire document, particularly p. 3 [0039] – lines 12-13).
As to Claim 31, Martz (‘043) discloses that the device (1) is configured to run a disinfection cycle without requiring a user to set any operating parameters of the disinfection cycle (see entire document, particularly p. 5 [0048] – last 3 lines).
	As to Claim 32, Martz (‘043) discloses that the device (1) does not include a blower (see entire document, particularly Figure 1).
	As to Claim 33, Martz (‘043) discloses that the device is further comprised of a magnetic switch (302) (see entire document, particularly p. 3 [0038] – line 13), wherein the control unit 
As to Claim 34, Martz (‘043) discloses that the control unit (300) is configured to deactivate the UV light source (200 – 201, 204) before the predefined period of time lapses if a user opens the drawer during the predefined period of time, as indicated by the signal from the magnetic switch (302) (see entire document, particularly Figure 1, p. 2 [0013]-[0014] – lines 7-9, p. 3 [0038] – lines 2-5, p. 6 [0058] – lines 4-11).
As to Claim 36, Martz (‘043) discloses that when the drawer is in the closed position, the chamber (i.e. within 100) is sized to hold an object capable of being a mask configured for use with a CPAP system (see entire document, particularly Figures 5, 9, and 12-13).
Thus, Claims 1-4, 6-8, 14, 22, 24, 29-34, 36 and 39 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Martz (‘043) and Liao (‘582).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20040126274.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799